 



Exhibit 10.1
IBM Corporation/ Brocade Communications Corporation
Amendment # 1 to SOW 4905RL2050
Date: May 31, 2006
This Amendment and its attachments, which are incorporated by reference,
(“Amendment # 1”) is entered into and made effective on May 31, 2006, by and
between Brocade Communications and International Business Machines Corporation,
whereby Brocade and IBM (“the Parties”) mutually agree to the following terms
and conditions.
The Parties hereby agree to modify and amend SOW 4905RL2050 dated August 25,
2005 (“SOW”) as set forth herein in exchange for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged. All
other terms and conditions of the SOW shall apply and remain in full force and
effect.
1. Amend SOW by replacing Exhibit B with Exhibit B-1 Product Description and
Price List, which is hereby incorporated by reference.
This Amendment 1 may be signed by each Party’s respective duly authorized
representative in one or more counterparts, each of which shall be deemed to be
an original and all of which when taken together shall constitute one single
agreement between the Parties. Any signed copy of this Amendment 1 made by
reliable means (e.g. photocopy or facsimile) shall be considered an original.
The Parties hereto have caused this Amendment 1 to be signed by their respective
duly authorized representatives.

             
ACCEPTED AND AGREED TO:
      ACCEPTED AND AGREED TO:    
 
           
INTERNATIONAL BUSINESS
      BROCADE COMMUNICATIONS    
MACHINES CORPORATION
      SYSTEMS, INC.      
/s/ Robert J. Tice
      /s/ Ian Whiting    
 
Authorized Signature
     
 
Authorized Signature      
6/7/06
      6/6/06    
 
Date
     
 
Date      
Robert J. Tice
      Ian Whiting    
 
Printed Name
     
 
Printed Name      
OEM Procurement GCM
      VP, WW Sales    
 
Title
     
 
Title    

 



--------------------------------------------------------------------------------



 



IBM Corporation/ Brocade Communications Corporation
Amendment # 1 to SOW 4905RL2050
Date: May 31, 2006
Exhibit B-1
EXHIBIT B
PRODUCT DESCRIPTION AND PRICE LIST

                                                      Total         IBM        
          Price (includes     Software   Feature   Brocade             SW    
Support   Code   Product SKU     Description     Maintenance)     Maintenance  
[**]
    [**]       [**]       [**]       [**]    
[**]
    [**]       [**]       [**]       [**]    
[**]
    [**]       [**]       [**]       [**]    
[**]
    [**]       [**]       [**]       [**]    
[**]
                                 
[**]
                               
[**]
                               

 
[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 